                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON


UNITED STATES OF AMERICA,                          )
                                                   )
        Plaintiff/Respondent,                      )                 Criminal Action No.
                                                   )                5:16-0028-JMH-MAS
v.                                                 )                         and
                                                   )                   Civil Action No.
JAMES FREDRICK REBMANN,                            )                5:19-0295-JMH-MAS
                                                   )
        Defendant/Movant.                          )                       ORDER
                                                   )

       On July 29, 2019, the Court asked Defendant James Fredrick Rebmann to respond to the

question of whether he has waived her attorney-client privilege with her § 2255 motion, which

alleges ineffective assistance of counsel. [DE 62]. Rebmann responded, stating he waived her

privilege for the “partial” waiver for only those claims related to ineffective counsel. [DE 63].

       Accordingly, IT IS ORDERED as follows:

       (1) Within forty-five (45) days from the date of this Order, the United States SHALL FILE

           a response to Rebmann’s § 2255 motion that addresses all substantive and procedural

           issues;

       (2) Upon the filing of the United States’ response, Rebmann shall have thirty (30) days to

           submit any reply; and

       (3) Upon receipt of Rebmann’s reply, or the expiration of the time in which to file the

           same, the matter will stand submitted.

       Entered this the 8th day of August, 2019.
